Citation Nr: 1811690	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-47 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease and low back strain, and to include as secondary to a service-connected right ankle sprain.


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1971 to September 1974 and from May 1975 to July 1992. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, but was most recently certified to the Board by the RO in Providence, Rhode Island.  In the December 2008 rating decision, in pertinent part, the RO denied the Veteran's request to reopen his previously denied claim for service connection for a back condition.  

In July 2009 statement, the Veteran indicated that he no longer wished Disabled American Veterans to represent him and that he had chosen private representation.  As VA has received no document since that date designating any other individual or organization as the Veteran's representative and has received no statement from anyone purporting to be the Veteran's representative, the Board concludes that the Veteran chose to proceed without representation.   

In an August 2015 decision, the Board granted the Veteran's request to reopen the claim.  

This issue was previously remanded by the Board in August 2015 and August 2017 for additional development.  


FINDING OF FACT

The probative evidence of record is at least in equipoise as to whether the Veteran has a low back disability that had its onset during his active duty service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for a low back disability have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2017); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran contends that his low back disability had its onset during his active duty service or that it was aggravated by a fall caused by his service-connected right ankle strain.  

The Veteran's service treatment records contain no mention of a back injury.  During the Veteran's March 1992 separation examination, the examiner found the Veteran's spine to be normal and the Veteran denied any history of recurrent back pain.  

During an October 1996 private treatment appointment, the Veteran presented in moderate distress, in an antalgic posture with constant pain, and reported that these symptoms had begun a few days prior.  The treatment provider noted narrowing at the L5-S1 level and diagnosed mild degenerative changes.  

The Veteran was afforded a VA examination in May 1998.  The examiner diagnosed a mild chronic postural dorsolumbar strain.  An x-ray of the Veteran's lumbar spine showed no acute abnormality or significant degenerative change.  The examiner provided no opinion as to the etiology of the Veteran's low back disability.  

The Veteran underwent surgery on his lumbar spine in December 2006, April 2008, and March 2011.  

In an April 2007 statement, the Veteran reported that his back pain had continued over the years but had worsened in the summer of 2004.  

The Veteran has submitted a September 2007 medical opinion by a private treatment provider.  The provider reported that he had been seeing the Veteran since January 2004 for persistent back pain and limited mobility.  The provider opined that the Veteran's low back disability was "possibly related to service" but provided no rationale for this opinion.  
The Veteran has also submitted a June 2008 medical opinion by a private treatment provider.  The provider noted that the Veteran's duties during his active duty service as a drill sergeant included walking long distances and jumping out of a helicopter, all while wearing heavy backpacks and helmets, and opined that this caused "significant ongoing trauma" to the Veteran's lower back.  The provider opined "within a reasonable degree of chiropractic certainty that [the Veteran's] condition/disability is directly related to repetitive traumas suffered throughout his military duty" because this significant wear and tear caused early degenerative changes.  

In an October 2008 statement, the Veteran reported that he often had a sore back during his active duty service due to carrying heavy loads or falling while carrying those loads but did not go to sick call for it for fear of damage to his career as a drill sergeant.  

The Veteran was afforded an additional VA examination in October 2008.  The Veteran reported low back pain since a fall during a 1976 evasion course activity and that the pain had become progressively worse.  He also reported that, in 2005, his ankle gave out while he was walking and he fell, further injuring his back.  The examiner diagnosed lumbar disc degeneration.  The examiner noted the private opinion and the October 1996 diagnosis, but found that, because the May 1998 x-ray showed a normal lumbar spine and the Veteran denied back pain at the time of separation, an opinion as to nexus could not be provided without resorting to speculation.  

In his August 2009 Notice of Disagreement (NOD), the Veteran noted the 2005 fall and contended that this aggravated his low back disability.  

The Veteran has also submitted a May 2011 medical opinion by a private treatment provider, who opined that "[a]ll of the vigorous training, extensive drilling, running with wet socks, jogging, jumping out of planes and helicopters all have contributed to both his neck and lumbar problems" and that he "would consider them service related."

The Veteran was afforded an additional VA examination in June 2012 by the October 2008 VA examiner.  The Veteran reported that he checked the box for "No" for recurrent back pain during his separation examination because he thought that the question referred to constant pain and, at that time, his pain was intermittent.  The examiner again diagnosed lumbar disc degeneration.  The examiner indicated that he had "no reason to doubt [the Veteran's] report of having persistent back pain while in the military and up to today" but opined that a relationship to service was less likely than not because there "is simply no documentation to back up his report."  

The Veteran has also submitted a July 2012 medical opinion from another private treatment provider, who opined that the Veteran "is suffering from residual symptomatology secondary to multilevel Spondylosis, degenerative changes and intervertebral disc lesions that are likely a result of his active duty - Jumping out of hovering aircraft with heavy ruck sacks, marching, and instructing."  

The Veteran has submitted a July 2012 statement from a former coworker, who started teaching a JROTC program with the Veteran in 1992, immediately after the Veteran's separation from active duty service, and reported that the Veteran "was always having some type problems with his back during our training with the cadets" and that this pain became worse over the years.  

The Veteran was afforded a July 2013 addendum opinion by the June 2012 VA examiner, on the issue of secondary service connection.  The examiner opined that secondary service connection was less likely than not because "[s]ince the Veteran contends direct service connection on the 6/27/12 VA exam, then he obviously can not claim secondary service connection as well, since his original claim and position on the issue is that he should have direct service connection for the back condition."  

The Veteran has also submitted three February 2016 statements from people who served with the Veteran during his active duty service, one as a fellow drill sergeant and two as cadets.  The former fellow drill sergeant reported that the Veteran did not complain about back symptoms, but was "in pain to the point that he could hardly move and we would have to assist him to a chair or the medical facility where they would only give him pain medication instead of finding the problem he was having."  The former cadets reported that they often saw the Veteran hunched over with back pain after demonstrating movement techniques or marching with them.  

The Veteran was afforded an additional VA examination in July 2016.  The examiner opined that it was less likely than not that the Veteran's low back disability was related to service because "1992, 1998 exams and vbms review indicates the back pathology became significant in 2004."  The examiner also opined that secondary service connection was less likely than not because "[t]here is no etiological association bet[wee]n the entities under discussion per lit review."  

The Veteran was afforded an additional VA examination in October 2017.  The examiner opined that it was less likely than not that the Veteran's low back disability was related to active duty service because he did not file a service connection claim for his back until 1998 and because he continued to work as a JROTC instructor from 1992 to 2011, which "would indicate that no substantial back condition was going on."  The examiner dismissed the private opinions as without merit because the private examiners treated the Veteran long after his active duty service and did not review his records and also dismissed the lay statements because they were made long after his active duty service.  The examiner also opined that secondary service connection was less likely than not because the Veteran's right ankle was not sufficiently injured to cause an altered gait that would cause or aggravate a low back disability.  

The record contains a large number of medical opinions, but they are of, at most, limited probative value.  The May 1998 VA examiner provided no opinion as to etiology.  The September 2007 private provider's opinion contained speculative language which does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  The June 2008, May 2011, and July 2012 private providers' opinions had limited rationales and "most of the probative value of a medical opinion comes from its reasoning."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The October 2008 VA examiner was unable to opine as to etiology without resorting to speculation.  The June 2012 VA examiner found the Veteran's lay report of continuity of symptomatology credible but concluded that he was unable to provide a positive nexus opinion without corroborating medical records, which is not a requirement the law imposes.  The July 2016 VA examiner's opinion that there was no onset until 2005 is irreconcilable with the May 1998 VA examiner's diagnosis of a chronic strain.  The October 2017 VA examiner's opinion that the Veteran's continued job duties ruled out any possibility of a "substantial back condition" prior to 2011 is irreconcilable with the Veteran's diagnoses of and treatment for low back conditions during that period, including three different low back surgeries.  None of the VA examiners who opined as to secondary service connection addressed the Veteran's contention that his service-connected right ankle strain caused a fall which, in turn, aggravated his low back disability.  Moreover, the July 2013 addendum opinion was based on a misinterpretation of law; it is entirely permissible, even commonplace, for veterans to pursue alternative theories of service connection at the same time.  

The Board finds that the Veteran's and others' lay statements concerning the onset and continuity of low back symptoms during and following his period of active duty are both competent and credible evidence of such.  The Board notes the Veteran's reports in some treatment records of later onset dates, but finds that those reports are consistent with the Veteran's account of worsening symptoms over time, with those onset dates being the times when he noticed that his symptoms had worsened.  In light of the totality of the circumstances, and after resolving all reasonable doubt in his favor, the evidence of record supports a finding that it is at least as likely as not that the Veteran's low back degenerative disc disease had its onset during his active duty service or within one year thereafter.  Accordingly, the Board finds that granting service connection for a low back disability is the decision that is the most consistent with VA's policy to administer the law under a broad and liberal interpretation consistent with the facts of the case.  38 C.F.R. § 3.303(a).  


ORDER

Service connection for a low back disability is granted.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


